Detailed ActionNotice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on 03/25/2020 and 12/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US Pre-Granted Publication No. US 2019/0390620 A1 hereinafter “Dudar”) in view of Hattar et al. (US Pre-Granted Publication No. US 2018/0334977 A1 hereinafter “Hattar”).

	Regarding claim 1 Dudar discloses:

	A hybrid vehicle comprising: an internal combustion engine; (Dudar [0015] wherein the vehicle has an internal combustion engine) a rotating electric machine; (Dudar [0024] wherein the vehicle is a hybrid with an electric motor) a planetary gear mechanism to which the internal combustion engine, the rotating electric machine and an output shaft are connected; (Dudar [0014] wherein the engine and electric motor are coupled via a planetary gear) a filter that traps a particulate matter contained in exhaust gas of the internal combustion engine; (Dudar [0038] wherein the vehicle has a particulate filter for the internal combustion engine, regenerating the filter when stationary) and a controller that controls the internal combustion engine and the rotating electric machine, (Dudar fig. 2 element 12 [0015] wherein the engine and electric motor have a vehicle controller to determine the vehicle control process) … so that the filter has a temperature within a regeneration temperature range enabling the regeneration control to be performed. .  (Dudar [0068] wherein during the regeneration in order to keep the filter at the right temperature, engine control is exercised to heat the gas temperatures)

	Dudar does not appear to disclose:

	wherein during traveling of the hybrid vehicle, when the controller performs a regeneration control to combust the particulate matter accumulated in the filter, the controller controls the internal combustion engine and the rotating electric machine to shift an operating point on a map representing a relationship between rotation speed of the internal combustion engine and torque generated by the internal combustion engine to a side on which generated torque is smaller and a temperature of the filter is higher,

	However, in the same field of endeavor of vehicle controls Hattar discloses:

	“wherein during traveling of the hybrid vehicle, when the controller performs a regeneration control to combust the particulate matter accumulated in the filter, (Hattar [0031] wherein when the GPF is plugged the car must continue to drive in order to regen the filter) the controller controls the internal combustion engine and the rotating electric machine to shift an operating point on a map representing a relationship between rotation speed of the internal combustion engine and torque generated by the internal combustion engine (Hattar fig. 4 and 5, [0036-0037] wherein engine speed and torque as well as regions where temperatures are not high enough to cause regeneration are demonstrated) to a side on which generated torque is smaller and a temperature of the filter is higher,” (Hattar [0008] [0031] wherein the engine torque is low but the particulate filter temperature increases to clean the filter during travel) Not really the map but probably as good as it gets in fig. 4.)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operating map and regeneration steps of Hattar with the vehicle controller of Dudar because one of ordinary skill would have been motivated to make this modification in order to more effectively regenerating a particulate filter for a gas engine by requiring ideal operating conditions presented to the user (Hattar [0031]). 

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar and Hattar as applied to claim 1 above, and further in view of Wilding (US Pre-Granted Publication No. US 2018/0051641 A1 hereinafter “Wilding”).


	Regarding claim 2 Dudar in view of Hattar disclose all of the limitations of claim 1 but Dudar does not appear to discloses: 

	wherein the controller shifts the operating point on an isopower line.

	However, in the same field of endeavor of vehicle controls Wilding discloses:

	“wherein the controller shifts the operating point on an isopower line.” (Wilding fig. 1 element 1 [0024] [0027] wherein the vehicle operates based on the power line 1 determined on the torque engine rotation graph).   

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operating map of Wilding with the vehicle controller of Dudar because one of ordinary skill would have been motivated to make this modification in order to allow for comfortably control the vehicle and constantly control the engine power based on set torque curves and operating points (Wilding [0006] [0012-0013]). 

	Regarding claim 3 Dudar in view of Hattar and Wilding disclose all of the limitations of claim 2 and Dudar further discloses:

	The hybrid vehicle according to claim 1, wherein the internal combustion engine includes a forced induction device that uses energy of exhaust gas emitted from the internal combustion engine to boost suctioned air to be fed to the internal combustion engine, (Dudar [0034] wherein the vehicle controller is also able to control the boost amount of a turbo charged engine i.e. forced induction based on exhaust gases) … 5……

	Dudar does not appear to disclose:

	a boost line is determined on the map, and the forced induction device boosts the suctioned air when the torque generated by the internal combustion engine indicated by an operating point on the map exceeds the boost line, and - 25 -9190154 USwhen the torque generated by the internal combustion engine indicated by the operating point on the map exceeds the boost line, the controller shifts the operating 10point below the boost line. 

	However, in the same field of endeavor of vehicle controls Wilding discloses:


	“5a boost line is determined on the map, and the forced induction device boosts the suctioned air when the torque generated by the internal combustion engine indicated by an operating point on the map exceeds the boost line, (Wilder [0021] wherein the exhaust gases are increased in order to meet the power request with a turbocharger and a compressor) and - 25 -9190154 USwhen the torque generated by the internal combustion engine indicated by the operating point on the map exceeds the boost line, the controller shifts the operating 10point below the boost line.” (Wilder [0021] wherein the exhaust gases are increased in order to meet the power request with a turbocharger and a compressor, and when the torque is below a threshold the compressor no longer supplements the turbocharger). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operating map of Wilding with the vehicle controller of Dudar because one of ordinary skill would have been motivated to make this modification in order to allow for comfortably control the vehicle and constantly control the engine power based on set torque curves and operating points (Wilding [0006] [0012-0013]).

	Claim 2 is additionally and as an alternative rejected under 35 U.S.C. 103 as being unpatentable over Dudar and Hattar as applied to claim 1 above, and further in view of Felsch et al. (Foreign Patent Translation No. DE 102015222690 A1 hereinafter “Felsch”).

	Regarding claim 2 Dudar in view of Wilding disclose all of the limitations of claim 1 but Dudar and Hattar do not appear to discloses: 

	wherein the controller shifts the operating point on an isopower line.

	However, in the same field of endeavor of vehicle controls Felsch discloses:

	“wherein the controller shifts the operating point on an isopower line.” (Felsch translation pages 4-5 10th full paragraph, wherein the efficiency of the engine depends on moving along a fuel consumption isopower line on a torque engine speed graph, see original document figure 7 element 89). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the isopower lines of Felsch with the vehicle controller of Dudar and Wilding because one of ordinary skill would have been motivated to make this modification in order to control a power of a vehicle while running at optimal efficiency (Felsch translation page 12 4th full paragraph).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140069097 A1 discloses an engine filter that uses an air ratio to determine a temperature for the regeneration 
US 6412276 B1 discloses a diesel engine regeneration system 
US 20110072802 A1 discloses a three way catalyst and particulate filter 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664